The rights and duties of the parties in this case are to be determined by the law relating to the indorsement of non-negotiable notes which prevailed when the indorsement in question was made, and not by that law, as it now is, under the negotiable instruments law. When this indorsement was made it implied, prima facie, a contract on the part of the indorser "that the note is due and payable according to its tenor, that the maker shall be of ability to pay it when it comes due, and that it is collectible by the use of due diligence." Perkins v. Catlin, 11 Conn. 213; Ransom
v. Sherwood, 26 id. 437; AEtna Nat. Bank v. Charter OakLife Ins. Co., 50 id. 167.
The parties in such a case were, however, at liberty to make a contract of indorsement different from the one implied by law, and, if this was done, the plaintiff in a suit upon a blank indorsement of this kind was allowed to prove such special indorsement if he could, and might be required by the court to write it over the signature of the indorser.Castle v. Candee, 16 Conn. 223; AEtna Nat. Bank v. CharterOak Life Ins. Co., supra.
In the case at bar the plaintiff claimed that the contract *Page 104 
of indorsement was a special one, differing from the one implied by law, and he was ordered by the court to write it over the defendant's signature on the note, and he in effect complied with the order. After this was done the plaintiff was not at liberty to prove any special contract materially different from the written one; and if the written one was proved to have been made, yet if it differed materially from the contract alleged in the complaint, the plaintiff, without amending his complaint, could not recover in this action. The testimony of the plaintiff, to which the defendant objected, clearly tended to prove the existence of the contract as written, and was admissible for that purpose; but the defendant objected to the admission of the written contract in evidence, and to the admission of any evidence concerning it, on the ground that there was a material variance between the written contract and the contract alleged in any count of the complaint. The defendant's claim, in brief, was, that the written contract, if it had any validity, imposed upon the defendant the obligation, first of an absolute guarantor of the note, and second of a maker of the note; and that as no contract of this kind was alleged in any one count of the complaint, the written contract could not be proved under any one count and therefore could not be proved at all.
If we assume that the written contract imports what the defendant says it does, still it does not follow that the trial court erred in permitting it to be proved under this complaint. The first count may be laid out of consideration, as it appears by the record to have been abandoned during the trial; but if the so-called second and third counts can be regarded as one count, they allege a contract which does not materially differ from the written contract as the defendant claims it to be, and the written contract would be provable under that count. Most of the difficulty in this case arises from the fact that the plaintiff, instead of stating his one cause of action in one count, as he should have done, states it improperly and unnecessarily in three counts. The triple counts were followed by triple answers, and these last by triple replies, and thus the record is cumbered with matter *Page 105 
not only useless and unnecessary, but positively harmful, in that it tended to mislead the parties and the triers, and to obscure and confuse the real questions in the case. The use of unnecessary counts is clearly contrary to the spirit of the Practice Act, and has at all times met with the disapproval of this court. The power to stop such an abuse of the right to plead is mainly in the hands of the trial courts, and we express the hope that they will hereafter exercise that power in such a way as to put an effectual stop to this reprehensible practice.
In the case at bar, however, neither the court nor the adverse party seem to have objected to the complaint as drawn, and a full and fair trial was had under it. The complaint, as a whole, gave the defendant ample notice of the plaintiff's claims against him. From it he learned that the plaintiff had but one cause of action against him, namely, that arising out of the blank indorsement, and that the plaintiff would claim that the written contract bound the defendant as an absolute guarantor, or as a maker, or as both, according to the view that might be taken of its legal effect. This is all the information that it was necessary to give him in the complaint for his guidance, and he cannot be really harmed by holding that the so-called second and third counts constitute, and should be treated as, one count setting forth a single contract as the basis of the cause of action, and stating the legal import of that contract in divers ways. Under the circumstances we think the so-called second and third counts should be thus regarded, and in this view of the matter the evidence objected to was properly admitted under the complaint.
This view of the case disposes also of most of the objections made by the defendant to the charge of the court. As set out in the reasons of appeal, most of these objections relate to the claimed variance between the written contract and the contract set out in any one of the so-called second and third counts. Regarding these counts as one, the objections to the charge based upon the claim of variance are of no force.
The other objections to the charge, set forth in the reasons *Page 106 
of appeal, relate mainly to instructions regarding the burden of proof as to certain of the defenses set up. They are not mentioned in defendant's brief and require no separate consideration. It is enough to say that even if the instructions complained of were erroneous, they did the defendant no harm, and this clearly appears when the charge is read as a whole.
There is another view which may be taken of this case, under which the ruling of the trial court and the portions of its charge complained of in the defendant's brief, may be vindicated. The written contract may fairly be regarded as an absolute and unqualified contract on the part of the defendant to pay the note if the maker did not; in other words an absolute contract of guaranty. City Savings Bank v. Hopson,53 Conn. 453. This would seem to be the most reasonable construction to give to its language, read in the light of the circumstances under which it was made, as they appear of record. Upon this view of the legal import of the written contract, proof of it was admissible under the second count, and if proved, the plaintiff might recover upon it under that count; and the ruling and instructions complained of in defendant's brief were correct.
   There is no error.
In this opinion the other judges concurred.